Exhibit 10.5

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

In re:

§

 

 

 

§

Jointly Administered Case No. 01-42530-H4-11

 

Metals USA, Inc., et al.,

§

 

 

 

§

Case Nos. 01-42530-H4-11 through 01-42573-H4-11

 

Debtors.

§

 

 

 

§

 

Chapter 11

 

 

--------------------------------------------------------------------------------

 

ORDER GRANTING DEBTORS’ EXPEDITED MOTION
FOR APPROVAL OF KEY EMPLOYEE RETENTION PLAN [DKT. NO. 1139]

 

Upon consideration of the Debtors’ Expedited Motion for Approval of Key Employee
Retention Plan (the “Motion”), filed by the above-captioned debtors and
debtors-in-possession (the “Debtors”); and after finding that good and
sufficient notice having been given; and that no other or further notice is
necessary; and after due deliberation and sufficient cause therefore; and the
Court having determined that the relief sought in the Motion is in the best
interest of the Debtors, their estates, their creditors and all
parties-in-interest; the Court hereby GRANTS the Debtors’ Motion in its entirety
for the reasons set forth therein; it is THEREFORE

 

ORDERED that Debtors may implement the Key Employee Retention Plan (as defined
in the Motion) as follows:

 

(a)    Debtors are authorized and directed to pay the seven (7) key corporate
executives in Group 1 under the Retention Plan, Retention Compensation equal to
25% of their current annual Base Salary, at the time of the filing of the
Motion, (“Base Salary”) on the earlier of: termination of such person by Debtors
without cause; or, the entry of an order by this Court approving the adequacy of
a Disclosure Statement.  For purposes of this Order, an employee shall be
considered “terminated without cause” if his or her employment is terminated for
any reason other than the following: (1) Employee’s material breach of his or
her employment agreement, if applicable, or

 

1

--------------------------------------------------------------------------------


 

any policies adopted by the Debtors; (2) Employee’s gross negligence in the
performance or intentional nonperformance of any of Employee’s duties and
responsibilities; (3) Employee’s dishonesty, fraud or misconduct with respect to
the business or affairs of the Debtors; (4) Employee’s conviction of a felony
crime; or (5) Employee’s confirmed positive illegal drug test result.  The
maximum cost of the Retention Compensation for Group 1 is $500,000.

 

(b)   Debtors are authorized and directed to pay the seven Group 1 Key
Executives the following Timing Performance Bonuses on the effective date of a
reorganization plan for Debtors (the “Effective Date”), if the Effective Date
occurs in the following months:

 

If the Effective Date
Occurs in the Month of:

 

Percentage of Base Salary payable
as Timing Performance Bonus:

 

 

 

 

 

November 2002

 

25

%

 

 

 

 

December 2002

 

20

%

 

 

 

 

January 2003

 

15

%

 

 

 

 

February 2003

 

10

%

 

 

 

 

March 2003

 

5

%

 

 

 

 

April 2003 or thereafter

 

0

%

 

The maximum cost of the Timing Performance Bonuses for Group 1 is $500,000.

 

(c)    Any Group 1 executive who is terminated without cause as defined in the
Motion prior to the Effective Date will be entitled to receive a pro rata share
of the Timing Performance Bonus.  The pro rata share will be calculated by
determining (1) the number of days the Group 1 executive continued to be
employed after the entry of the order approving this Motion, divided by (2) the
number of days between the entry of the order approving this Motion and the
Effective Date, multiplied by (3) the Group 1 executive’s applicable Timing
Performance Bonus as calculated above.  Pro rata shares, if any, due to Group 1
executives will be paid on the Effective Date

 

2

--------------------------------------------------------------------------------


 

(d)   As a further incentive for Debtors to meet or exceed their financial
projections and thus enhance its reorganization efforts and the value of the
estate for the benefit of creditors, Debtors propose to pay Group 1 Key
Executives on the Effective Date an EBITDA Performance Bonus of 25% of their
Base Salary.  The EBITDA Performance Bonus will be paid only if the Debtors have
met or exceeded the Debtors’ projected 12 month trailing consolidated EBITDA
measured through the last complete month prior to the Effective Date.  EBITDA
will be measured in accordance with Debtors’ post-petition loan agreement dated
January 2, 2002.  The maximum cost of the EBITDA Performance Bonus for Group 1
is $500,000.

 

(e)    Debtors are authorized and directed to pay the seven (7) key corporate
executives in Group 1, on the Effective Date, a Distribution Performance Bonus
equal to one half percent (1/2 %) of their Base Salary for each percentage in
excess of a 50% recovery to the unsecured creditor class based on the Debtors’
estimates in the Plan of Reorganization of the payments to be made to the
estimated allowed unsecured claims.  Distribution Performance Bonuses will be
capped at a maximum of 25% of the Group 1 Key Executive’s Base Salary.  Payment
of Distribution Performance Bonuses, if any, shall occur 75 days after the
Effective Date and be made in the same form of consideration received by the
unsecured creditors.  Any securities paid as part of a Distribution Performance
Bonus shall be valued based upon their average price over any twenty consecutive
trading days during the first sixty days after the Effective Date.  The maximum
cost of the Distribution Performance Bonus for Group 1 is $500,000.

 

(f)    Debtors are authorized and directed to pay the seven (7) key corporate
executives in Group 1 under the Retention Plan, Severance Compensation equal to
25% of their Base Salary if the executive is terminated without cause at any
time prior to 6 months after the Effective Date. The maximum cost of the
Severance Compensation for Group 1 is $500,000.  Receipt of

 

3

--------------------------------------------------------------------------------


 

Severance Compensation shall be in lieu of any additional severance pay the
Group 1 Executive may have been entitled to under an employment contract or
under existing Metals USA employment policies or practices.  Prior to receipt of
the Severance Compensation payment, the Group 1 Executive shall sign a written
release waiving any claims that executive may have relating to his or her
employment or termination, including any claims arising under his or her
employment contract, other than claims for unpaid salary, bonus or expense
reimbursement.

 

(g)   Debtors are authorized and directed to pay to the one hundred and forty
(140) key managerial and operational staff in the Group 2 subcategories
described in the Motion, Retention Compensation in the following amounts:

 

(i)                                                             75% of the
respective Base Salaries of the twenty (20) key managerial and operational staff
in Group 2a.

 

(ii)                                                          50% of the
respective Base Salaries of the nineteen (18) key managerial and operational
staff in Group 2b.

 

(iii)                                                       30% of the
respective Base Salaries of the seventy-one (74) key managerial and operational
staff in Group 2c.

 

(iv)                                                      20% of the respective
Base Salaries of the twenty-seven (28) key managerial and operational staff in
Group 2d.

 

(h)   The total of all Retention Compensation for Group 2 Key Managerial and
Operational Staff shall not exceed $5.6 million dollars, and shall be paid
according to the following schedule:

 

(i)                                                             One payment
equal to 12.5% of each Group 2 employees’ applicable Retention Compensation will
be paid promptly after entry of this Order;

 

(ii)                                                          On each ninety day
(90) anniversary of the entry of this Order, Group 2 employees will be paid an
additional 12.5% of their Retention Compensation until they have received 100%
of their Retention Compensation or until: (A) the individual is terminated
without cause (as defined in paragraph (a) of this Order); or (B) the Effective
Date;

 

4

--------------------------------------------------------------------------------


 

(iii)                                                       On the Effective
Date, or should an individual be terminated without cause prior to the Effective
Date, the Group 2 employees shall be paid any outstanding portion of their
Retention Compensation not yet received.

 

(iv)                                                      Should a Debtor
company be sold, Group 2 employees of that Debtor will be entitled to payment,
within 14 days of the closing of the sale, of any outstanding portion of their
Retention Compensation not yet received.

 

This Order shall be effective immediately upon entry.

 

 

SIGNED this 5th day of June, 2002.

 

 

 

/s/ WILLIAM GREENDYKE

 

 

UNITED STATES BANKRUPTCY JUDGE

 

 

5

--------------------------------------------------------------------------------